UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------x
THERESA BARTON,
                                                            NOT FOR PUBLICATION
                                Plaintiff,
                                                           MEMORANDUM & ORDER
                  - against -                               19-CV-286 (PKC) (RLM)

STATE OF NEW YORK,

                                Defendant.
-------------------------------------------------------x
PAMELA K. CHEN, United States District Judge:

          On January 10, 2019, Plaintiff Theresa Barton (“Plaintiff”), then-incarcerated at Rikers

Island 1 and proceeding pro se, filed this action against the State of New York using a form civil

rights complaint. (See Complaint (“Compl.”), Dkt. 1.) By Order dated February 4, 2019, this

action was dismissed without prejudice because Plaintiff had failed to pay the required filing fee

or submit a completed application to proceed in forma pauperis. On February 15, 2019, Plaintiff

filed a motion to amend the complaint, as well as an incomplete application to proceed in forma

pauperis. (See Dkts. 4, 5.) On March 29, 2019, Plaintiff filed a motion to reopen this case and

included an amended application to proceed in forma pauperis. (See Dkt. 9.) The Court grants

Plaintiff’s motions to reopen this case and to amend the complaint. Plaintiff’s amended applicatio n

to proceed in forma pauperis pursuant to 28 U.S.C. § 1915 is granted solely for the purpose of this

Order. The amended complaint is dismissed in its entirety for failure to state a plausible claim for

relief.




          1
         Plaintiff is now detained at Kirby Forensic Psychiatric Center. Given the delays in mail
delivery that Plaintiff has encountered while detained, she requests that her mail be sent to her
home address: 6824 Colonial Road, #B3, Brooklyn, NY 11220. (See Notice of Change of Address,
Dkt. 8.)
                                         BACKGROUND

       It is evident from the submissions in this case and in Plaintiff’s two prior actions in this

Court, see Barton v. Barton, No. 03-CV-4715 (ERK) and Barton v. State of New York, No. 17-

CV-5326 (PKC), that Plaintiff has long been dissatisfied with the New York State criminal justice

system and its related mental health assessments and treatments.        As relevant to this action,

Plaintiff was arrested on or about February 24, 2018 for violating the terms of her probation by

refusing to attend “a drug treatment relapse-prevention program.” (Dkt. 4, at ECF 2 1.) She was

also charged with violating an order of protection issued to her estranged son, Patrick Barton. (Id.)

Based on these violations, Plaintiff was sentenced to two years’ imprisonment by the Honorable

Deborah Dowling of the Kings County Supreme Court. (Compl., at ECF 4.)

       In this action, Plaintiff seeks to challenge the use of a Victim Impact Statement (“the

Markarian Statement”) provided by Assistant District Attorney Arlene M. Markarian (“ADA

Markarian”) to Plaintiff’s probation officer sometime in September 2017. (Id. at ECF 4, 6.) ADA

Markarian had accused Plaintiff of making inappropriate contact with state court judges and

prosecutors involved in Plaintiff’s prior criminal cases, inter alia, by leaving threatening messages

on their office voicemails and following and approaching them in public. (Id. at ECF 6.) Though

Plaintiff’s complaint in this matter is not entirely clear, the Markarian statement appears to have

supported Plaintiff’s most recent conviction for violating the terms of her probation. (See id. at

ECF 4.) Plaintiff alleges that the Markarian Statement was “libel[ous] and slanderous,” and she

seeks an Order allowing her to meet with ADA Markarian “to find out where [Markarian] obtained

this libel statement of misinformation.” (Id. at ECF 4–5.) Plaintiff also seeks an Order permitting




       2 Citations to “ECF” refer to the pagination generated by the Court’s CM/ECF docketing
system and not the document’s internal pagination.


                                                 2
her to meet with the Honorable Matthew D’Emic, a judge of the Brooklyn Mental Health Court.

(Id. at ECF 5.)

                                    STANDARD OF REVIEW

        Pursuant to the in forma pauperis statute, this Court must dismiss a case if the Court

determines that the complaint “(i) is frivolous or malicious; (ii) fails to state a claim on which relief

may be granted; or (iii) seeks monetary relief from a defendant who is immune from such relief. ”

28 U.S.C. § 1915(e)(2)(B). To avoid dismissal, a complaint must plead “enough facts to state a

claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).

A claim will be considered plausible on its face “when the plaintiff pleads factual content that

allows the [C]ourt to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Although “detailed factual allegations” are

not required, “[a] pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of the

elements of a cause of action will not do.’” Id. (quoting Twombly, 550 U.S. at 555). Similarly, a

complaint is insufficient to state a claim “if it tenders ‘naked assertion[s]’ devoid of ‘further factual

enhancement.’”     Id. (quoting Twombly, 550 U.S. at 557). And an action will be considered

frivolous when the claim is based on an “indisputably meritless legal theory, such as when a

dispositive defense clearly exists on the face of the complaint.” Newton v. Handleman, 53 F.

App’x 151, 152 (2d Cir. 2002) (quoting Livingston v. Adirondack Beverage Co., 141 F.3d 434,

437 (2d Cir. 1998)) (internal quotation marks omitted).

        At the same time, “document[s] filed pro se [are] to be liberally construed, and a pro se

complaint, however inartfully pleaded, must be held to less stringent standards than formal

pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (internal quotation

marks and citations omitted). If a liberal reading of the complaint “gives any indication that a




                                                   3
valid claim might be stated,” this Court must grant leave to amend the complaint.         Cuoco v.

Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000).

                                          DISCUSSION

       The complaint must be dismissed for two reasons: (1) it seeks relief from a party that is

immune from suit; and (2) it fails to state a claim on which relief may be granted.

       Plaintiff names the State of New York as the only defendant in this action. (Compl., at

ECF 1.) Claims against the State for damages under 42 U.S.C. § 1983 are barred by the Eleventh

Amendment. See Restivo v. Hessemann, 846 F.3d 547, 583 (2d Cir. 2017) (citing Will v. Mich.

Dep’t of State Police, 491 U.S. 58, 71 (1989)). Thus, to the extent that Plaintiff seeks damages

from the State of New York, she has sued a defendant that is an improper party to this action.

Furthermore, though the complaint might be read to state a claim against ADA Markarian, the

individual who provided the Victim Impact Statement to Plaintiff’s probation officer, ADA

Markarian is also shielded from suit by Eleventh Amendment immunity. Ogunkoya v. Monaghan,

913 F.3d 64, 69 (2d Cir. 2019) (finding that a district attorney in New York is entitled to absolute

immunity under § 1983 when the suit challenges the initiation of a prosecution and the presentation

of the State’s case (citing Imbler v. Pachtman, 424 U.S. 409, 431 (1976)). Thus, allowing Plaintiff

to amend her complaint a second time to name ADA Markarian as a defendant would be futile.

       Even if Plaintiff had named a proper defendant to this action, the complaint still would not

satisfy Federal Rule of Civil Procedure 8. Rule 8 requires a plaintiff to provide a short, plain

statement of her claim so that any defendant will have adequate notice of the claims against it and

may evaluate whether there is a legal basis for recovery. Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (stating that Rule 8 “demands more than an unadorned, the-defendant-unlawfully-harmed-

me accusation”); Mendes Da Costa v. Marcucilli, 675 F. App’x 15, 16 (2d Cir. 2017) (approving




                                                 4
dismissal for failure to comply with Rule 8 where it was not possible to link the named defendants

to any alleged injury). Although Plaintiff has utilized the civil rights form complaint, she has not

alleged a violation of her constitutional rights, nor has the Court identified a federal claim on which

relief may be granted, even applying the most liberal possible construction to Plaintiff’s complaint.

The Court therefore denies Plaintiff the opportunity to amended the complaint a second time.

Cuoco, 222 F.3d at 112 (leave to amend should be granted if a liberal reading of the complaint

“gives any indication that a valid claim might be stated”).

                                          CONCLUSION

       For the reasons stated, the amended complaint is dismissed in its entirety for failure to state

a plausible claim for relief. See 28 U.S.C. § 1915 (e)(2)(B). The Court certifies pursuant to 28

U.S.C. § 1915(a)(3) that any appeal would not be taken in good faith and therefore in forma

pauperis status is denied for purpose of an appeal. See Coppedge v. United States, 369 U.S. 438,

444-45 (1962). The Clerk of Court is respectfully directed to enter judgment and close this case.

                                                       SO ORDERED.

                                                       /s/ Pamela K. Chen
                                                       Pamela K. Chen
                                                       United States District Judge
Dated: April 16, 2019
       Brooklyn, New York




                                                  5
